DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 09/13/22.  As directed by the amendment: claim 1 has been amended; and no claims have been cancelled nor added.  Thus, claims 1-20 are presently  pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 204274191) in view of Dahle et al. (US 10,327,588).
With regard to claim 1, Li teaches a cooking griddle (FIG. 1) comprising: a flat continuous cooking surface (3, FIG. 1); a cooking surface back wall extending in a first reference plane (see rear wall in FIG. 1); a cooking surface back wall opening  formed in the cooking surface back wall and coplanar with said first reference plane (collecting member 6 requires an opening in wall to remove grease, etc. from 3; FIG. 1); and a grease drip flange (4) having an upper most precipice at which said grease drip flange (4) extends away from the cooking surface (3) at a downward angle (FIG. 1 – downward angle illustrated clearly in FIG. 1).
Li does not explicitly teach a set of control knobs and wherein the grease drip trough upper most precipice and the set of control knobs are disposed on opposite sides of the first reference plane.   However, Dahle teaches a set of control knobs (122) and wherein the grease drip trough upper most precipice and the set of control knobs (122) are disposed on opposite sides of the first reference plane (first plane illustrated in FIG. 2 coplanar with rear wall) (opposite sides of knobs and grease drip trough illustrated in FIG. 7).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Li reference, to include a set of control knobs and wherein the grease drip trough upper most precipice and the set of control knobs are disposed on opposite sides of the first reference plane, as suggested and taught by Dahle, for the purpose of providing a controlled cooking operation at a predetermined temperature in view of a given food item to be cooked.   
With regard to claim 2, Li teaches the grease drip flange (4) is coextensive with the cooking surface back wall opening (FIG. 1).
With regard to claim 10, Dahle teaches a grease receptacle removably mounted below the grease drip trough (14), said grease receptacle (20) having an upwardly angled lip disposed below and overlapping with a lower most edge of the grease drip trough (14) (FIG. 3).   It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Li reference, to include a grease receptacle removably mounted below the grease drip trough, said grease receptacle having an upwardly angled lip disposed below and overlapping with a lower most edge of the grease drip trough for the purpose of providing enhanced access to the grease receptacle for easier removal of a grease substance for enhanced disposal thereof.   
With regard to claim 11, Dahle teaches the lower most edge of the grease drip trough (14)  is provided at or below the level of an upper most edge of the upwardly angled lip of the grease receptacle (20) (FIG. 3).
Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Dahle et al., and further in view of O’Daniel (US 2022/0082264).
With regard to claim 3, Li teaches a grease receptacle (6); however, the citation does not teach a hanger bracket pivotably attached to said grease receptacle.   However, it is respectfully submitted that it is incredibly well known in the art to utilize a “hinge” to provide for actuation/movement of a respective component, and as such, O’Daniel teaches utilizing hinge connections to allow for respective parts to rotate relative to each other (para. [0048]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Li reference, such that a pivotable connection is provided, as suggested and taught by O’Daniel, for the purpose of providing enhanced access to the grease container.
With regard to claim 4, although Li does not teach a locking pin assembly disposed on one or both of the grease receptable and hanger bracket, wherein the locking pin assembly is configured to selectively lock and unlock the hanger bracket from pivoting relative to the grease receptacle, it is submitted that O’Daniel teaches a locking mechanism that may include a variety of locking features one of which include a locking pin (para. [0054]).  It is respectfully submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Li reference, such that a locking pin assembly is included 
With regard to claim 12, O’Daniel teaches a lid having (148) a back wall, wherein an upper boundary of the cooking surface back wall opening (of Li) would be formed by the lid back wall.

Allowable Subject Matter
Claims 5-9, 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   As an example, if a new claim was drafted to include all of the limitations of claims 5, 4, 3, and 1; or another claim was drafted to include all of the limitations of claims 7, 4, 3, and 1, such claims would be allowable.   
Claims 16-20 are allowed.   
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761